                                           Case 1:16-cv-07235-RMI Document 130 Filed 04/04/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             EUREKA DIVISION

                                   7

                                   8       ALICE HELEN BROWN,                                  Case No. 16-cv-07235-RMI
                                   9                     Plaintiff,
                                                                                               ORDER RE: MOTIONS FOR
                                  10              v.                                           RECONSIDERATION
                                  11       NATIONAL PARK RANGER JOEL                           Re: Dkt. Nos. 128, 129
                                           LEACHMAN, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Now pending before the court are a pair of filings (dkts. 128, 129)1 through which Plaintiff

                                  15   seeks “reconsideration of the court’s March 4, 2021 orders.” See Pl.’s Mot. (dkt. 129) at 2.

                                  16   Specifically, the orders entered on March 4, 2021, were: (1) an order (dkt. 125) enumerating the

                                  17   court’s reasoning for a prior summary denial of Plaintiff’s motion (dkt. 70) for disqualification;

                                  18   and, (2) an order (dkt. 126) dismissing the case for the reasons previously expressed in an order

                                  19   (dkt. 78) granting summary judgment in favor of Defendants. For the reasons stated below,

                                  20   Plaintiff’s requests for reconsideration are denied.

                                  21           Plaintiff seeks reconsideration of the order (dkt. 125) through which her disqualification

                                  22   motion (dkt. 70) was denied. See Pl.’s Mot. (dkt. 129) at 2, 5. In this regard, Plaintiff only submits

                                  23   a single argument; namely, that the undersigned “can and should disqualify himself under 28

                                  24   U.S.C. 455(b)(3) . . . [because] Judge Illman [previously] served as a law clerk to Judge Vadas, the

                                  25   original judge on this case.” Id. at 5. Subsection (b)(3) provides that a judicial officer must recuse

                                  26   herself or himself “[w]here he [or she] has served in governmental employment and in such

                                  27
                                       1
                                  28    Plaintiff appears to have filed the same document twice, with the exception that a date appears to have
                                       been redacted in the second filing.
                                          Case 1:16-cv-07235-RMI Document 130 Filed 04/04/21 Page 2 of 6




                                   1   capacity participated as counsel, adviser, or material witness concerning the proceeding or

                                   2   expressed an opinion concerning the merits of the particular case in controversy.” However,

                                   3   Plaintiff has not cited to any case, nor has the court found any such case (controlling or otherwise),

                                   4   that suggests disqualification is required when a retiring judge’s law clerk is elevated to the Bench

                                   5   and is reassigned a case that was previously assigned to the now-retired judge.

                                   6          On the other hand, an opposite conclusion was arrived at in a persuasive case from the

                                   7   Middle District of Georgia. In that case, a habeas Petitioner had sought the disqualification of

                                   8   United States Magistrate Judge Charles Weigle, the former law clerk for United States District

                                   9   Judge Ashley Royal, on grounds that Judge Weigle’s former service as Judge Royal’s law clerk

                                  10   meant that he had “served in ‘governmental employment,’ served as an ‘adviser,’ or ‘expressed

                                  11   [an] opinion’ in violation of § 455(b) during Petitioner’s [underlying criminal] trial.” Ross v.

                                  12   United States, No. 5:07-CR-77 (CAR), 2012 U.S. Dist. LEXIS 4328, at *4 (M.D. Ga. Jan. 13,
Northern District of California
 United States District Court




                                  13   2012). The Ross court found that although Judge Weigle worked as a law clerk in Judge Royal’s

                                  14   chambers, he did not serve in “governmental employment” as contemplated by the statute, a fact

                                  15   that is underscored by the cases interpreting § 455(b)(3) as having been intended to cover

                                  16   situations where the judge previously served as an attorney for the government, and worked on a

                                  17   particular case in an adversarial role. See id. at *4-*5 (citing United States v. Outler, 659 F.2d

                                  18   1306 (11th Cir. 1981); Murray v. Scott, 253 F.3d 1308 (11th Cir. 2001); Kendrick v. Carlson, 995

                                  19   F.2d 1440 (8th Cir. 1993); Rivera-Perez v. United States, 508 F. Supp. 2d 150 (D. Puerto Rico

                                  20   2007); Russell v. Lane, 890 F.2d 947, 948 (7th Cir. 1989)). In short, Judge Royal found that, “as a

                                  21   law clerk, Judge Weigle’s interests would have been the same as those of the Court’s, and thus

                                  22   would not be aligned with either side . . . [and because] Petitioner has not stated that Judge

                                  23   Weigle’s role as a law clerk caused him to show favoritism or bias toward either party . . . Judge

                                  24   Weigle’s role as a law clerk to this Court does not fall within § 455(b)(3), and recusal is not

                                  25   required.” Id. at *5. See also Billian Jo v. Jpmc Speciality Mortg. LLC, No. 08-CV-0230-EAW-

                                  26   MJR, 2016 U.S. Dist. LEXIS 199561, at *9 (W.D.N.Y. Feb. 24, 2016) (“Recusal is also not

                                  27   warranted under § 455(b)(3). The law clerk and Clerk of Court positions I previously held are non-

                                  28   adversarial positions, and I never expressed an opinion concerning the merits of this case when I
                                                                                          2
                                          Case 1:16-cv-07235-RMI Document 130 Filed 04/04/21 Page 3 of 6




                                   1   held those positions.”); see also Banks v. United States, No. 99-4451L, 2016 U.S. Claims LEXIS

                                   2   102, at *15 (Fed. Cl. Feb. 19, 2016) (same). Accordingly, because the undersigned has never been

                                   3   employed in any such adversarial position, and because the undersigned has never expressed any

                                   4   such opinion, Plaintiff’s motion for reconsideration of the order denying her disqualification

                                   5   motion is meritless and is therefore DENIED.

                                   6          Plaintiff also seeks reconsideration of the court’s order dismissing her case (dkt. 126) for

                                   7   the reasons expressed in a previous order (dkt. 78) granting summary judgment in favor of

                                   8   Defendants. See Pl.’s Mot. (dkt. 129) at 4-5. In this regard, Plaintiff contends that reconsideration

                                   9   is necessary in order “to accommodate an intervening change in controlling law,” which Plaintiff

                                  10   contends requires the court to revisit granting summary judgment against her. Id. at 4.

                                  11   Specifically, Plaintiff contends that reconsideration of the order granting summary judgment is

                                  12   necessitated by the holding of the Court of Appeals in Martin v. City of Boise, 920 F.3d 584, 604
Northern District of California
 United States District Court




                                  13   (9th Cir. 2019) (“We . . . hold that an ordinance violates the Eighth Amendment insofar as it

                                  14   imposes criminal sanctions against homeless individuals for sleeping outdoors, on public property,

                                  15   when no alternative shelter is available to them.”). See Pl.’s Mot. (dkt. 129) at 4-5. If Plaintiff had

                                  16   been arrested and convicted pursuant to an ordinance such as the one involved in Martin, the court

                                  17   might be inclined to agree with her; however, the facts involved in Martin stand in stark contrast

                                  18   to those involved in Plaintiff’s case. In Martin, the appellate court held that an ordinance that

                                  19   imposes criminal punishment for outdoor sleeping on public property, where no alternative shelter

                                  20   is available, violates the Eighth Amendment. On the other hand, Plaintiff was arrested for

                                  21   resisting, delaying, or obstructing a police officer – in violation of California Penal Code § 148; a

                                  22   charge for which she was convicted, and her conviction was upheld on appeal. See generally

                                  23   Order of August 9, 2018 (dkt. 78). While it is unnecessary to recapitulate the entirety of the details

                                  24   of the events that gave rise to Plaintiff’s arrest and conviction, and which formed the basis of the

                                  25   instant lawsuit (because those events have already been adequately described in the court’s

                                  26   previous order (dkt. 78) granting Defendants’ motions for summary judgment), nevertheless, a few

                                  27   salient points should be noted. Plaintiff was found to be sleeping in her van in a part of a national

                                  28   park where camping is prohibited, and rather than arresting her for illegally camping on those
                                                                                          3
                                          Case 1:16-cv-07235-RMI Document 130 Filed 04/04/21 Page 4 of 6




                                   1   grounds, the park ranger sought to simply identify her and to direct her to a local retail store

                                   2   parking lot with a camper-friendly policy. See id. at 3, 14. However, from the outset of this

                                   3   interaction, Plaintiff became combative and refused to open the door to her van or to exit her

                                   4   vehicle for quite some time; then, nearly 20 minutes later, while the park ranger was calling for

                                   5   backup, Plaintiff did eventually exit her van but she then refused to follow the ranger’s

                                   6   instructions to stop rummaging around the front seat of the van as doing so made the ranger worry

                                   7   for his safety given the fact that the ranger could not see what she was doing and given the

                                   8   possibility that Plaintiff may have been retrieving a weapon. Id. at 8-11. After refusing many

                                   9   repeated commands to stop rummaging around the front seat of her van, coupled with her refusal

                                  10   to comply with repeated commands to get down on the ground, the park ranger used the least

                                  11   aggressive means available to subdue Plaintiff and place her in custody for resisting, delaying, or

                                  12   obstructing an officer. Id. Despite the fact that Plaintiff’s arrest resulted in a conviction which was
Northern District of California
 United States District Court




                                  13   upheld on appeal, she nevertheless sued for, inter alia, false arrest, excessive force, and violations

                                  14   of her rights under the Fourth Amendment (based on the inventory search of her van), and the

                                  15   Eighth Amendment (based on the false narrative that her van was unreasonably impounded merely

                                  16   because she had innocently slept in it while she was experiencing homelessness). See id. at 5-8.

                                  17   Therefore, Plaintiff’s case is very much distinguishable from what was experienced by the

                                  18   Plaintiffs involved in Martin, in that (1) Plaintiff’s arrest and conviction were the result of her

                                  19   combative and belligerent behavior which resulted in her violating a provision of the California

                                  20   Penal Code that had absolutely nothing to do with homelessness or with sleeping on public

                                  21   property when no alternative shelter is available; and (2) the uncontested evidence in Plaintiff’s

                                  22   case made it clear that if Plaintiff had not chosen to resist, delay, or obstruct a police officer – in

                                  23   violation of California Penal Code § 148 – she would have been directed to a nearby retail parking

                                  24   lot with a camper-friendly policy. See Order of August 9, 2018 (dkt. 78) at 14. Thus, Plaintiff’s

                                  25   reliance on Martin is misplaced, and the holding of that case has no application in this case

                                  26   because of the glaring dissimilarity between the two sets of factual foundations.

                                  27           Plaintiff also mentions “a similar case” against a number of park rangers that resulted in a

                                  28   compromise and settlement involving “a single in-person critical incident training session
                                                                                           4
                                          Case 1:16-cv-07235-RMI Document 130 Filed 04/04/21 Page 5 of 6




                                   1   regarding encounters with individuals with mental health concerns for all U.S. National Park

                                   2   Service law enforcement rangers patrolling Jedediah Smith Redwoods State Park.” See Pl.’s Mot.

                                   3   (dkt. 129) at 5. However, merely mentioning that some other case, involving a different Plaintiff,

                                   4   resulted in a settlement agreement that included a provision wherein park rangers would be

                                   5   subjected to a training session regarding their encounters with persons suffering from mental

                                   6   health impairments falls woefully short of identifying (even with the most liberal construction)

                                   7   anything remotely resembling any of the four following grounds upon which a Rule 59(e) motion

                                   8   may be granted: (1) if such motion is necessary to correct manifest errors of law or fact upon

                                   9   which the judgment rests; (2) if such motion is necessary to present newly discovered or

                                  10   previously unavailable evidence; (3) if such motion is necessary to prevent manifest injustice; or

                                  11   (4) if the amendment is justified by an intervening change in controlling law. See Allstate Ins. Co.

                                  12   v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). Neither was there any evidence, or even a
Northern District of California
 United States District Court




                                  13   suggestion, in this case that Plaintiff suffered from any mental illness, nor does the settlement in

                                  14   an unrelated case cast any doubt on the propriety of Plaintiff’s arrest and conviction for violating

                                  15   California Penal Code § 148. Similarly, Plaintiff also mentions a recent enactment by the House of

                                  16   Representatives that “will reform qualified immunity regarding use of force.” See Pl.’s Mot. (dkt.

                                  17   129) at 4. Two things must be noted in this regard: (1) Congress has not yet abolished the doctrine

                                  18   of qualified immunity; (2) this court’s previous order granting Defendants’ summary judgment

                                  19   motion did not rest upon any application of the doctrine of qualified immunity, “because the

                                  20   particulars of Plaintiff’s initial stop, of her arrest (including the degree of force[] used), and of the

                                  21   searches of her person and her property did not violate any of her federally protected rights, as

                                  22   there was probable cause to believe that she had violated, first California Code of Regulations

                                  23   Title 14 § 4451 (illegal camping), and then California Penal Code § 148(a)(1) (obstructing or

                                  24   resisting an officer). See Order of August 9, 2018 (dkt. 78) at 45. In short, because this court found

                                  25   that “there was no constitutional misconduct involved in this case” (see id.), even if the doctrine of

                                  26   qualified immunity had already been abolished (which is not the case), that would have had no

                                  27   bearing on the outcome of this case. Accordingly, Plaintiff’s motion for reconsideration of the

                                  28   order dismissing her case is meritless, and is therefore DENIED.
                                                                                           5
                                          Case 1:16-cv-07235-RMI Document 130 Filed 04/04/21 Page 6 of 6




                                   1                                          CONCLUSION

                                   2          For the reasons stated above, Plaintiff’s motions for reconsideration are DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 4, 2021

                                   5

                                   6
                                                                                                 ROBERT M. ILLMAN
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      6
